IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,546


EX PARTE JIMMIE HOWARD FOXWORTH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-24162 IN THE 217TH JUDICIAL DISTRICT COURT

FROM ANGELINA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to sixty years' imprisonment.  The Tenth Court of Appeals affirmed his
conviction.  Foxworth v. State, No. 10-04-00209-CR (Tex. App. - Waco, September 21, 2005, no
pet.) 
	Applicant contends that he was denied the opportunity to petition this Court for discretionary
review because counsel failed to advise him of his right to file petition for discretionary review pro
se. We remanded this application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise him of his
right to petition for discretionary review pro se.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Tenth Court of Appeals in Cause No. 10-04-00209-CR that affirmed his conviction in Cause No.
CR-24162 from the 217th Judicial District Court of Angelina County, Texas.  Applicant shall file his
petition for discretionary review with the Tenth Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered: November 15, 2006
Do not publish